DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Examiner notes no information disclosure statement has been received in this application and respectfully reminds Applicant of the obligations under 37 CFR 1.56.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  More particularly, in regards to Claims 5 and 6, the term “substantial brain response" is indefinite because the metes and bound are uncertain what constitutes a “substantial” brain response.  In regards to Claim 3, the claim fails 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 5 are rejected under 35 U.S.C. 102(b) as being anticipated by US 20070208212A1 to Dilorenzo (Dilorenzo).  In regards to Claims 1 and 5, Dilorenzo teaches a method for controlling neural activity in a brain, comprising: performing a source localization procedure for localizing one or more sources of the neural activity including measuring electrical potentials produced by one or more sources of the neural activity and obtaining one or more solutions to an inverse problem for localizing said sources posed by said electrical potentials; performing a neurostimulation procedure in addition to the source localization procedure by application of one or more stimulating currents into the brain to stimulate said one or more sources and provoke a response (see entire document, for example para. 0010, “Acute electrical stimulation and electrical recording and impedance measuring of neural tissue have been used for several decades in the identification of brain structures for both research purposes as well as for target localization during neurosurgical operations for a variety of neurological diseases….. Based on these findings, chronically implanted constant-amplitude electrical stimulators have been implanted in such sites as the thalamus, subthalamic nucleus and globus pallidus.”, para. 0148 “Control circuit 72, responsive  by electrode surface area, is below the threshold of reversible charge injection for the given electrode material.”) and using said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure (see entire document, for example para. , wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of the originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring (see entire document, for example para. 0234 “feedback control”; para. 0106, 0107 and 0130; para. 0131 “control law parameters, including time-varying adaptive controller parameters. Such adjustments includes modification of actual stimulation parameters and allowable ranges thereof, including but not limited to pulse width, pulse amplitude, interpulse interval, pulse frequency, number of pulses per burst frequency. Adjustments can further include modification of actual control law parameters and allowable ranges thereof, including but not limited to gains, thresholds and sampling rates of said stimulation waveforms.”, para. 0148 “Control circuit 72, responsive to the signal processor 71, patient interface module 55 and supervisory module 56, adjusts the magnitude of a neural modulation signal in response to the sensed neural response.” and  Claim 11). 

In regards to Claims 3 and 6, DiLorenzo teaches said monitoring includes observing a phase of electrical activity produced by at least one of said one or more sources, and wherein said feedback control includes modifying said timing so as to shift said phase (see entire document, for example para. 0155). 

In regards to Claim 4, DiLorenzo teaches said feedback control provides for synchronizing the neural activity to said one or more stimulating currents (see entire document, for example para. 0202, 0210, 0346, 0400 “neural synchronization” and para. 0406). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over “Instrumentation and Signal Processing for Low-frequency Bounded-EIT Studies of the Human Head” Poolman, P, et. al, IEEE International Instrumentation and Measurement Technology Conference, Victoria, Vancouver Island, Canada, May 12-15, 2008 (Poolman) in view of US 20050167588 to Donnangelo (“Donnangelo”).

In regards to Claims 1 and 5, Poolman teaches performing an EIT procedure (see for example, page 2, col. 1, section II. Methods).  Poolman further teaches performing an EEG procedure using the same electrode used for performing the EIT procedure and measuring a second electrical potential resulting from the electrical activity of a first set of one or more sources in the brain during said time (see for example, page 3, col. 1, lines 22-28).  Poolman also teaches obtaining an EIT final solution to an inverse problem for the distribution of static tissue impedances in the head posed by said first injected currents and said first electrical potentials (see for example, page 1, col. 2, lines 20-39).  Still further, Poolman teaches obtaining one or more iterative EEG solutions to an inverse problem for localizing the sources of said first set posed by said second electrical potentials, and constraining one or more of said EEG solutions by said EIT final solution (see for example, page 2, col. 1, lines 1-7 and page  5, col. 1, lines 20-27).  However, Poolman does not explicitly disclose using said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure, wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of the originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring. 

Donnangelo teaches using said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure, wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of the originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring for the purpose of minimizing errors  (see entire document, for example para. 0104 “In step 250, it is determined that an electrostatic field should be emitted from another electrode until emissions from at least 17 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pool by using said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure, wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of the originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring taught by Donnangelo for the predictable purpose of minimizing errors.  
  
In regards to Claims 3 and 6, Donnangelo teaches said monitoring includes observing a phase of electrical activity produced by at least one of said one or more sources, and wherein said feedback control includes modifying said timing so as to shift said phase. (see entire document, for example para. 0125 and 

In regards to Claim 4,  Donnangelo teaches the feedback control provides for synchronizing the neural activity to said one or more stimulating currents(see entire document, for example para. 0125 and 0126).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 10 and 13 of U.S. Patent No. 9326699 and Claims 1-6 of U.S. Patent No. 10065034.  Although the claims at issue are not identical, they are not patentably distinct from each other because each claim using said source localization procedure as a monitor to provide for feedback control of said neurostimulation procedure, wherein said monitor provides for monitoring one or more effects on the brain of said one or more stimulating currents utilizing said one or more solutions, and wherein said feedback control includes modifying at least one of the originating location, magnitude, and timing of at least one of said one or more stimulating currents in response to said monitoring. 

Response to Arguments
Applicant’s amendments and arguments filed January 27, 2021 have been fully considered. Accordingly, the rejection of Claims 5 and 6 under 35 USC 112 are maintained. The rejection of Claims 1 and 3-6 under 35 USC 102 in view of Dilorenzo is maintained because Applicant did not point out any particular limitation not taught by the reference.  The rejection of Claims 1 and 3-6 under 35 USC 103 of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791